—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 10, 1991, resentencing defendant, after a hearing, to a term of 1% to 5 years, upon a finding that he violated the term of probation imposed upon his plea of guilty of criminal *414possession of a controlled substance in the fifth degree, unanimously affirmed.
The People established by a preponderance of the evidence that defendant, on several occasions, willfully violated directives by his probation officers to report (CPL 410.70 [3]; People v Minard, 161 AD2d 607, lv denied 76 NY2d 861). In view of defendant’s willful disobedience and actions in violation of the prior plea bargain, the court properly resentenced him to a prison term of 1% to 5 years. Concur—Murphy, P. J., Rosenberger, Nardelli and Williams, JJ.